DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments made to the claims, the 112 rejection is withdrawn.  
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. Applicant argues that Sugiyama does not disclose a cannula or a cannula tube and that that the
Sugiyama reference teaches an endoscope and not a cannula.  As presented during the interview, under broadest reasonable interpretation, cannula is defined as a thin tube that can be inserted into the body cavity and endoscope is considered to be a thin tube that can be inserted into the body cavity. The claim is directed to a cannula and light source at one end of the cannula tube. There is no further structural relationship that is defined in the body of the claims with respect to the cannula and the cannula lumen.  
It was suggested to further define the  cannula lumen since claim 1 does not adequately define working
relationship between lumen and other components of the system.  Therefore, it was suggested to define cannula in the claim with lumen or space over the lumen for surgeon to pass surgical tools through the cannula [as disclosed in application specification paragraph 0018]. Since references do not explicitly teach of the passage of surgical tools through the space over the lumen, this language would further define the cannula and be distinct over the endoscope tube structure.  Being a system claim, the language in the claim should specifically define the components that are critical to the functioning of the system and in this situation.  The claim merely recites a cannula tube with a lumen without further defining the working relationship between the lumen and the other system components.  Claims are interpreted based on the specific language presented and under broadest reasonable interpretation of the language presented in the claims, the claimed cannula is interpreted as a thin tube to be inserted into the body cavity and the endoscope as disclosed in the Sugiyama reference is also directed to a thin tube that may be inserted into the body cavity.  Unless the claim specifies the working relationship between the lumen and the rest of the system to further define the cannula with lumen for passage of surgical tools, the rejection is maintained and repeated below.  
Applicant argues that the Sugiyama’s output beam angle cannot be directed toward the distal end of the cannula tube and that it has to be directed to the fiber bundle and since there is no cannula, there is no distal end of a cannula tube toward which Sugiyama’s output beam angle might be directed.  Sugiyama is directed to an endoscope 1 that is connected to a light source 2 with a connector 7 which is provided at the end of tube 8.  The endoscope has an observation window 4 with emergent end face 5a of the illuminating light guide fiber bundle 5 and disposed at the distal end of the insert part 3 (col. 2 lines 29-34).  The light is source 2 with the lamp 10 projects the light through the fiber bundle 5 and out to the end face 5a and therefore under broadest reasonable interpretation, the light is directed toward the distal end of the tube from the lamp source to end face 5a (fig. 1).  Sugiyama et al. explicitly teaches of endoscope or tube structure that is to be inserted into a body cavity that includes an incident end face 5a of the light guide fiber bundle that is disposed at a position where the light from the light source is converged (col. 1 lines 62-64).  So clearly the output beam of the light is projected or directed toward the distal end of the cannula tube.  It’s  the combination of the tube 8 with the connector/connector rod 7/7a to connect to the light source with light source at the proximal end to conduct light from proximal to the distal end or end face 5a of the endoscope tube.  
Applicant argues that the Sugiyama reference does not teach a first beam axis associated with the lighting source lamp.  While the reference does not mention specific angle, the lines (arrows) 14 define the first beam angle (fig. 2) and the output beam angle is B (fig. 2) is clearly smaller than the first beam angle defined by the arrows 14. Furthermore, col. 3 lines 6-14 teaches of light that that is emitted from the light source is refracted by the convex surface 9a of the lens 9 at a large angle and then just before entering the light guide fiber bundle 5, the light is refracted by concave surface 9b of the lens to enter the end face 5C at a small angle.  Therefore, there is clearly convergence of the light or minimizing of the angle of the beam.
As presented previously in the Interview Summary, it is suggested the claim further defining cannula lumen since claim 1 does not adequately define working relationship between lumen and other components of the system. Define cannula with lumen or space over the lumen for surgeon to pass surgical tools through the cannula [as disclosed in application specification paragraph 0018]. Since references do not explicitly teach of the passage of surgical tools through the space over the lumen, this language would further define the cannula and be distinct over the endoscope tube structure. Since reference does not teach of a specific output angle, it is suggested that claim 15 be included into claim 1 where the output beam angle is 20 degree or less. Para. [0016 of application specification].  It is also suggested adding language at the end of claim 1, line 15: add claim 15 with respect to the output beam angle since reference does not teach of specific angle and line 16, “to provide adequate lighting and minimize glare” (application specification paragraph [0016]) to further define the goal of the system.
Applicant argues that the Dehmel reference does not disclose a cannula and instead discloses an endoscope.  As previously presented under broadest reasonable interpretation, the endoscope structure being a thin tube that may be inserted into a body cavity reads on the claimed cannula as the claim language does not specify any further structure to the cannula with respect to the lumen (or space over the lumen for passage of surgical tools) to distinguish it from the endoscope structure found in the references.  Discussion related to claim 6 and the positioning of the distal end of the light guide at the proximal end of the cannula. With respect to Dehmel, para [0014] teaches the proximal end of the shaft 4 or cannula and the light guide 6 or lighting assembly terminating at this proximal end. So therefore, the distal end or the terminating end of the light guide 6 is located at the proximal end of shaft 4 or the proximal end of the cannula.  With respect to Sugiyama, the distal surface of the light assembly (where the connector socket 6 is located) is disposed at the proximal end of the tube 8/connector 7/7a combination or the proximal end of the cannula.  It is suggested that the claim language further define which specific component of the lighting assembly has a distal surface that is disposed at the proximal end of the cannula tube.  The term “lighting assembly” is quite broad as the lighting assembly may include the combination of the prism and/or lens and therefore the claim language does not clarify distal end of which specific component of this lighting assembly is located at the proximal end.  Paragraph [0012] of the application specification discloses “distal-most optical surface of the lighting assembly, whether it be the distal face of the prism 13 or a distal surface of focusing lens (where the focusing lens optical axis is directed toward the distal end of the cannula, used without a prism) is located at the proximal end of the cannula tube and preferably disposed proximally of the proximal end of the cannula tube”.  Since the Dehmel reference teaches of the light guide 6 terminating at the proximal end of the shaft 4, under broadest reasonable interpretation, the light guide or the distal end of the lighting assembly is located at the proximal end of the endoscope shaft or cannula.  Therefore, it is suggested that claim language specify the distal end of which specific component of the lighting assembly located at the proximal end of the cannula (as per paragraph [0012] of the application).  
Applicant argues the motivation to combine Sugiyama with the Dehmel reference.  The Sugiyama reference did not explicitly teach of a lumen and did not teach of a camera assembly.  Dehmel et al. disclose an endoscope based system for accessing a surgical field with a cannula 2 with a cannula tube or tubular body 4 or shaft 4 or lumen with proximal end 7 and distal end of 4 extending from the proximal end to the distal end (fig. 1).  Dehmel et al. also teach of a camera assembly 3 secured to the proximal end of the cannula (fig. 1) with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube or where a portion of 3 overhangs the lumen closed by 10 [0017].  Both the Dehmel and Sugiyama references are directed to endoscope system and therefore in the same field of endeavor.  The Dehmel reference teaching of the elongate shaft through which the optical image guide 5 and light guide 6 provides support for the “lumen” limitation.  Since the claim language does not specify that the lumen is a space over which surgical tools may be passed, under broadest reasonable interpretation, the shaft with space inside for the light guide or fiber to pass through (as taught by the Dehmel reference) is interpreted as the lumen space inside the cannula tube and used to modify the Sugiyama reference which does not explicitly teach of a lumen. The shaft modification to the Sugiyama reference would allow more focused passage of light from the light source via the light guides to illuminate the field of the operation situated in front of the distal end of the shaft [Dehmel , 0026] and minimize loss of light quantity during the transmission of light through the light guide fiber bundle of the endoscope (as presented as a goal in Sugiyama reference (col. 1 lines 51-54).  The Sugiyama reference is also modified with respect to the camera assembly in the Dehmel reference where the camera assembly would enable viewing of the tube lumen and the surgical field below the lumen to better manipulate the assembly during procedures.  The claims have no mention of the use of the device for a minimally invasive brain surgery and broadly claims “accessing a surgical field”.  The rejection is based on the claim language as the system broadly encompasses a cannula system for use during a surgical procedure.  Therefore, the combination of the references reads on the claimed structure.  It is suggested that the claim language be modified with respect to the application during minimally invasive brain surgery to further specify and distinguish the use of the cannula system.  
Applicant argues the use of the Fuijiwara reference for the GRIN lens limitation and that it is non-analogous art.  The Fujiwara reference is directed to an optical system used for the purposes of estimating with high accuracy distribution of the bloodstream inside the brain [0278] for better understanding of the functions of the brain.  Being a 103 rejection, it is not required for the supplemental references to read on all the elements of the claim.  The reference is used to cover the limitation with respect to the GRIN lens in an optical system which is not taught by the previous references and overall the reference is directed to the measurement of optical properties with respect to the brain.  Therefore, it is considered analogous art being an optical system for measuring body analytes.  The claim language does not specify the cannula with a lumen with space for insertion of surgical tools and that the system is used as for minimally invasive brain surgery.  Therefore, in view of the broad language claimed with respect to cannula system with lighting assembly that may include a GRIN lens, the combination of the references reads on this structural limitations in the claims.  
Applicant’s arguments with respect to the Double Patenting rejection that claim 1 of the ‘042 patent recites a camera and not a lighting assembly while claim 1 of the current application recites a lighting assembly but not a camera.  The Double Patenting rejection is based on the combination of certain claims from the ‘042 patent.  Claim 1 of ‘042 does recite a lens and further claims 6.  8, 9, 14, 17, 21, and 33 are directed to components of the lighting assembly such as the prism and the light sources.  Claim 1 of current application broadly claims a lighting assembly with a light source and lens and since the ’042 patent includes these lighting assembly components such as the lens and the prism, it is an obvious variation of claim 1 of current application.  While claim 1 of current application does not recite a camera, claims 2, 5, 7, 8 and 10 are directed to camera assembly.  Claim 2 of current application is specifically directed to “camera assembly secured to the proximal end of the cannula, with portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube…”  This is the same as camera assembly claimed in claim 1 of ‘042 patent.  Applicant argues that the ‘042 patent depict LED’s disposed within the wall of the cannula and makes no mention of overhanging.  There is no mention of overhanging of the lighting assembly in the claims of current application.  In claim 1 of current application, the “lighting assembly is secured to the proximal end of the cannula tube”.  It is not clear why Applicant is pointing to this deficiency in the ‘042 patent with respect to the overhanging feature as this feature is not even claimed in the current application.  It is only the camera assembly that is said to be overhanging the lumen.  With respect to the angles, as set forth in the Double Patenting rejection, the patented claims do not explicitly claim the output beam axis and output beam angle but with the patented claims directed to the exact positioning of the light sources with respect to the cannula, the use of lens and prism with functionality to focus light into a narrower beam angle, and the light bending angles with respect to the prism,  it would be obvious that the output beam angle would be smaller than the first beam angle from the light source as the prism bends the  light and exits at a smaller angle and result in reduced glare.  
For the above reasons, the rejection is maintained and repeated below.  To summarize it is suggested the claim further defining cannula lumen space over the lumen for surgeon to pass surgical tools through the cannula [as disclosed in application specification paragraph [0018]. Since references do not explicitly teach of the passage of surgical tools through the space over the lumen, this language would further define the cannula and be distinct over the endoscope tube structure. Since reference does not teach of a specific output angle, it is suggested that claim 15 be included into claim 1 where the output beam angle is 20 degree or less. Para. [0016 of application specification].  It is also suggested adding language at the end of claim 1, line 15: add claim 15 with respect to the output beam angle since reference does not teach of specific angle and add language “to provide adequate lighting and minimize glare” (application specification paragraph [0016]) to further define the goal of the system.  It is additionally suggested that the claim language be modified with respect to the application “a cannula system for accessing a surgical field during a minimally invasive brain surgery” to further specify and distinguish the use of the cannula system from the endoscope systems in the references.   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 14, 32, and 33 of U.S. Patent No. 10105042. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a cannula with cannula tube, a camera assembly secured to the proximal end of the cannula with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube, light sources carried by the cannula tube and exposed to the lumen, a prism with prism viewing axis which extends through the lumen at a perpendicular to the distally facing surface of the prism, and lens.  The patented claims do not explicitly claim the output beam axis and output beam angle but with the patented claims directed to the exact positioning of the light sources with respect to the cannula, the use of lens and prism with functionality to focus light into a narrower beam angle, and the light bending angles with respect to the prism,  it would be obvious that the output beam angle would be smaller than the first beam angle from the light source as the prism bends the  light and exits at a smaller angle and result in reduced glare.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-10, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (5036834) in view of Dehmel et al. (20050191046).  
With respect to claim 1, Sugiyama et al. teach of an endoscope system for accessing a surgical field with the cannula system comprising a cannula comprising a cannula tube or connector rod 71 with a proximal and distal end or extending from proximal to distal end (fig. 2, 7a, col. 2 lines 34-37)).  Sugiyama et al. further teach of a lighting assembly or light source device 2 located the proximal end of the cannula tube comprising a light source lamp 10 (col. 2 lines 46-48) and focusing lens 9 (col. 2 lines 58-63). Sugiyama et al. further teach of the that the light source 10 have a first beam axis and a first beam angle (col. 3 lines 6-14) with said first beam axis aligned with an optical axis of the focusing lens (as shown in figure 2) and the lighting assembly 10 having an output beam angle and axis where the output beam axis is directed toward the distal end of the cannula tube (as shown in fig. 2) and the output beam angle is smaller than the first beam angle or where the light is refracted by the concave surface of the lens so as to enter the incident end face of the light guide fiber bundle at a small angle to the optical axis (col. 3 lines 10-14, fig. 2).  With respect to the light source being secured to the proximal end of the cannula tube, Sugiyama et al. teach of connector socket 6 on the light source device 2 to which the connector 7 or connect or rod 7a or cannula tube is connected to and therefore the light source may be configured to be secured to the proximal end of the cannula tube (col. 2 lines 42-46).  
With respect to claim 4, the output beam axis corresponds to the optical axis of the lens 9 and is clearly directed toward the distal end of the cannula tube (fig. 2).  
With respect to claim 12, Sugiyama et al. teach of the use of convex lens (col. 2 lines 60-65).  
With respect to claims 15 and 16, Sugiyama et al. teach of the output beam angle B in figure 2 which is clearly less than 5 degrees (fig. 2).  
Sugiyama et al. teach of the cannula tube or the connector rod 7a and used to conduct light from the proximal end of the cannula to the distal end but do not explicitly teach of the lumen extending from the proximal end to the distal end of the cannula tube and the camera assembly.  In a similar field of endeavor Dehmel et al. disclose an endoscope based system for accessing a surgical field with a cannula 2 with a cannula tube or tubular body 4 with proximal end 7 and distal end of 4 and lumen (seen with 5 and 6 therein) extending from the proximal end to the distal end (fig. 1).  With respect to claim 2, Dehmel et al. teach of a camera assembly 3 secured to the proximal end of the cannula (fig. 1) with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube or where a portion of 3 overhangs the lumen closed by 10 [0017].  With respect to claims 5 and 7, Dehmel et al. teach that the camera portion 3 has a distal-most optical surface or window 18 which is disposed proximate the proximate end of the cannula tube where when it is attached, 18 is near the proximal end of the cannula tube.  With respect to claims 6, 7, 9, and 10, Dehmel et al. teach of the light assembly 20 having a distal-most optical surface which is disposed at the proximal end of the cannula tube with 20 over the proximal end of the cannula or proximal to the proximal end of the cannula (fig. 1).  With respect to claims 8 and 10, Dehmel et al. teach that the camera portion 3 has a distal-most optical surface which is disposed proximal to the proximal end of the cannula tube (as shown in figure 1, with 18 over the proximal end of the cannula).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Dehmel et al. to modify Sugiyama et al. to provide an integrated system with camera assembly that provides a more simplified housing with greater functional clarity with reduced costs and many structural advantages such as stability with increased size and more precise guiding function [Dehmel, [0007].  
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Dehmel et al. and further in view of Fujiwara et al. (20160195473).  The previous references do not teach of a GRIN lens.  In a similar field of endeavor Fujiwara et al. teach of an optical sensor including an irradiation system that includes GRIN lens [0149].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fujiwara et al. to modify Davis et al. to provide a low-cost lens that utilizes the refractive distribution of an optical fiber with small spherical aberration and small f number [0149, Fujiwara].
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793